MEMORANDUM OPINION


No. 04-08-00352-CV

IN RE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	May 28, 2008

PETITION FOR WRIT OF MANDAMUS DENIED, REQUEST FOR EMERGENCY STAY
DENIED

	The court has considered relator's petition for a writ of mandamus and request for an
emergency stay and is of the opinion that relief should be denied. See Tex. R. App. P. 52.8(a).
Accordingly, relator's petition for a writ of mandamus and request for an emergency stay are denied.
							PER CURIAM

1. This proceeding arises out of Cause No. 2008-CI-07624, pending in the 225th Judicial District Court, Bexar
County, Texas, the Honorable Peter A. Sakai presiding. However, the challenged order was signed by the Honorable
Michael Peden, presiding judge of the 285th Judicial District Court, Bexar County, Texas.